Citation Nr: 1101525	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating, i.e., a rating higher than 0 
percent, for a scar on the small finger of the right hand as a 
residual of a laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from October 
1978 to September 2001.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  

As support for his claim, the Veteran testified at a hearing at 
the RO in October 2010 before the undersigned Veterans Law Judge 
of the Board, also commonly referred to as a Travel Board 
hearing.  During the hearing the Veteran submitted additional 
evidence and waived his right to have the RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Also, at the outset of the hearing, the Veteran withdrew his 
other claims for service connection for residuals of a left wrist 
contusion and for a rating higher than 10 percent for his 
service-connected scar under his right eyelid.  So those claims 
are no longer at issue.  38 C.F.R. § 20.204 (2010).

FINDINGS OF FACT

1.  The scar on the Veteran's right small finger was tender to 
palpation during his June 2007 VA compensation examination.

2.  He also has voiced subjective complaints of numbness in this 
finger due to this scar, but a February 2006 VA compensation 
examiner specifically determined there was no indication of 
neuropathy on objective physical examination.

3.  The scar is stable and does not cause any associated 
limitation of motion or loss of function, and while it appears to 
be deep, rather than just superficial, it only measures 0.7 cm in 
length, and there is no contention, let alone evidence of record, 
suggesting it remotely approaches an area in size exceeding 6 
square inches (39 square centimeters).


CONCLUSION OF LAW

The criteria are met for a higher 10 percent rating, though no 
greater rating, for this scar on the small finger of the 
Veteran's right hand.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, Diagnostic Codes 
(DCs) 7801-7805 (2008) (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

VCAA notice errors in timing or content are not presumptively 
prejudicial,  Rather, this determination is based on the facts of 
the particular case at hand.   And as the pleading party, the 
Veteran, not VA, has this burden of proof of showing how a VCAA 
notice error in either timing or content is prejudicial - 
meaning outcome determinative of his claim.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

Here, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2005, 
so prior to initially adjudicating his claim in June 2006, hence, 
in the preferred sequence.  The letter informed him of the 
evidence required to substantiate his claim and apprised him of 
his and VA's respective responsibilities in obtaining this 
supporting evidence.  Note also that more recent March and July 
2006 and January 2008 letters complied with Dingess by as well 
discussing the downstream disability rating and effective date 
elements of his claim.  And of equal or even greater 
significance, since providing that additional Dingess notice, the 
RO has readjudicated his claim in the September 2009 SSOC - 
including considering the additional evidence received 
in response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So the timing defect in the provision of 
that additional notice has been rectified.



VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
VA treatment records and arranged for VA compensation 
examinations to assess and reassess the severity of his right 
small finger scar.  The record is inadequate and the need for a 
more contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2010).  
Here, the VA compensation examinations of the Veteran's service-
connected disability were in February 2006 and June 2007, so 
relatively recently, and the mere passage of time, alone, is 
insufficient reason to conclude that the reports of those 
examinations do not contain the level of information needed to 
properly evaluate the disability.  Cf. Palczewski v. Nicholson, 
21 Vet. App. 174 (2007) (discussing this notion, albeit in the 
context instead of a claim for service connection).  Also keep in 
mind the Board is at least partially granting the claim.  
Consequently, another examination to evaluate the severity of 
this disability is unwarranted because there is sufficient 
evidence, already of record, to fairly decide this claim insofar 
as assessing the severity of this condition.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

II.  Analysis- Entitlement to a Compensable Disability Rating 
for the Scar on the Right Small Finger

The Veteran has had a noncompensable (i.e., 0 percent) rating for 
this scar effectively since November 1, 2001, under 38 C.F.R. 
§ 4.118, DC 7805.  His current appeal stems from his July 2005 
claim for a compensable rating, asserting that the severity of 
the scar disability has worsened.  He specifically alleges that 
the scar is painful and also feels numb.  See personal hearing 
transcript, at 5.  Further concerning this, he says "this 
finger, at the point of the scar has lost feeling."  See his 
July 2005 claim.



Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present 
level of disability, it may be necessary to "stage" the rating 
if the factual findings show distinct time periods where the 
service-connected disability has exhibited symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim for a  higher 
rating was filed until VA makes a final decision on the claim.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

The criteria for rating scars were revised for claims received on 
or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2010).  
Because, however, these changes were expressly made applicable 
only to claims filed on or after this effective date, they do not 
apply to the Veteran's pending claim, which instead as mentioned 
was received by VA in July 2005, so before these regulatory 
changes.  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

It further deserves mentioning that the Board need not consider 
the diagnostic criteria exclusive to disfigurement of the head, 
face or neck, found in 38 C.F.R. § 4.118, DC 7800.  There equally 
is also no indication the Veteran has dermatitis or eczema 
involving the finger at issue, precluding consideration of 
38 C.F.R. § 4.118, DC 7806.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained).

Other pertinent skin disability criteria provide that a 
compensable rating is warranted for a scar that is deep, or that 
causes limited motion, in an area or areas exceeding 6 square 
inches (39 square centimeters) (DC 7801); for a superficial scar 
that does not cause limited motion but which covers an area of 
144 square inches (929 sq. cm.) or greater (DC 7802); for an 
unstable, superficial scar (DC 7803); for a superficial scar that 
is painful on examination (DC 7804); or for a scar that causes 
limitation of function of the affected part (DC 7805).  38 C.F.R. 
§ 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).

Here, the most pertinent medical evidence of record during the 
period of this appeal (i.e., since July 2004, one year before the 
claim), assessing the severity of the Veteran's right small 
finger scar is the reports of his February 2006 and June 2007 VA 
compensation examinations.

The Veteran does not warrant higher ratings under DC 7801 or 
7802.  Although the June 2007 VA examiner noted the scar as 
adherent (deep), there was no indication in the medical evidence, 
let alone contention by the Veteran, that the scar is so large as 
to exceed an area of 6 sq. inches (39 sq. cm), so a compensable 
rating is not warranted under DC 7801.  Indeed, to the contrary, 
the scar appears to be so small that the February 2006 VA 
examiner indicated he could not see the scar.  And the June 2007 
VA examiner measured the scar as only 0.7 cm in length, and 
apparently only on the tip of the small finger.  Moreover, since 
the scar is limited to the right small finger, it clearly does 
not cover an area of 144 square inches (929 sq. cm.) or greater, 
so a compensable rating also is not available under DC 7802.

Additionally, there is no basis for a compensable rating under DC 
7803, for an unstable, painful scar.  Indeed, the June 2007 VA 
examiner found no underlying soft tissue damage, no skin 
ulceration or breakdown over the scar, and no underlying tissue 
loss.

As well, there is no indication the scar causes limitation of 
motion or loss of other function of the right small finger, in 
turn precluding a compensable rating under DC 7805.  Regarding 
this, the June 2007 VA examiner observed the scar does not result 
in limitation of motion or loss of function.

There is, however, evidence indicating the scar warrants a 
compensable rating under DC 7804.  Notably, the June 2007 VA 
examiner confirmed that this scar on the tip of the Veteran's 
right pinky was "tender to touch."  This tenderness was evident 
on palpation of this scar during the objective clinical portion 
of the examination, which is reason to assign a 10 percent rating 
under DC 7804 because these findings are akin or tantamount to 
confirmation that the scar was painful on examination.

But there is no possibility for even greater compensation or a 
separate rating for neurologic impairment, as none is shown by 
the objective findings of record.  During the February 2006 VA 
examination, the Veteran complained of experiencing numbness in 
the tip of his right little finger since his laceration injury in 
service.  He acknowledged, however, that he had been able to use 
this hand without any significant restriction or impairment, 
although he was constantly aware of this alleged numbness of his 
fingertip.  Objective neurologic examination revealed that he had 
no loss or decrease in sensation in this portion of this finger.  
There was no significant impairment; the finding was 
"neurovascular intact with capillary return in less than 2 
second to his finger nails."  He showed no decrease in muscle 
strength (5/5) to his bilateral upper extremities.  The examiner 
ultimately diagnosed the Veteran's right small finger scar with 
just subjective peripheral neuropathy, but went on to 
specifically discount the notion that there was any objective 
confirmation of his claimed numbness, stating "no neuropathy 
noted during the physical examination."  So there simply is no 
objective evidence that warrants consideration of a separate 
rating for neurological impairment for this scar.  

In addition, a review of the other competent evidence available 
in the VA treatment records also fails to produce any findings 
that would warrant a rating higher than 10 percent under DCs 
7800-7806.  

In addition to the medical evidence, the Board has considered the 
Veteran's personal assertions in support of his claim.  He is 
competent, as a layman, to report on that as to which he has 
personal knowledge, such as the existence of pain and numbness of 
his scar and right small finger.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But the VA 
examiners have been unable to objectively confirm his subjective 
complaints (aside from the tenderness mentioned).  So the Board 
finds that his lay testimony concerning this, while competent, is 
not also credible given this disparity between his subjective 
complaints and the unremarkable objective clinical findings.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

There also is no basis to "stage" this rating under Hart 
because the Veteran's right small finger scar has never been more 
than 10-percent disabling at any time since July 2004 (one year 
prior to filing his claim for a higher rating for this 
disability).  And since, for these reasons and bases discussed, 
the preponderance of the evidence is against his claim, except to 
the extent the rating for his disability is being increased from 
0 to 10 percent, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
right small finger scar disability has markedly interfered with 
his employment, meaning above and beyond that contemplated by his 
now higher 10 percent schedular rating.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment for this disability has been primarily, if not 
exclusively, on an outpatient basis, not as an inpatient, much 
less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

A higher 10 percent rating for the scar on the right small finger 
is granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


